In an action for specific performance of an agreement to purchase real property, plaintiffs appeal from an order of the Supreme Court, Queens County, dated September 6, 1979, which, inter alia, denied their motion for a temporary restraining order and preliminary injunction and granted defendants’ cross motion for summary judgment dismissing the complaint. Order affirmed, with $50 costs and disbursements. In order to satisfy the Statute of Frauds (General Obligations Law, § 5-703, subd 2), a memorandum must state the entire contract with reasonable certainty, so that the substance thereof will appear from the writing alone. It must designate the parties, identify and describe the subject matter, and state all of the essential terms of a complete agreement, including price (Birnhak v Vaccaro, 47 AD2d 915; Israelson v Bradley, 139 NYS2d 107, affd 285 App Div 971). In our view, the price term "$89,000 net” is not a sufficiently clear or certain expression of price to satisfy the Statute of Frauds where there is nothing further in the memorandum to explain its meaning. Accordingly, no question of fact exists and summary judgment was properly granted. Mangano, J. P., Cohalan, Martuscello and O’Connor, JJ., concur.